COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                §
 IN RE:                                                           No. 08-16-00300-CV
                                                §
 DISH NETWORK, LLC, AND                                     AN ORIGINAL PROCEEDING
 ECHOSPHERE, LLC,                               §
                                                                   IN MANDAMUS
 RELATORS.                                      §

                                                §

                                         O R D E R

       Pending before the Court is a motion filed by the Real Party in Interest, Yvette Delgado,

requesting that we modify the Court’s opinion and judgment to exceed the deadline for the trial

court to rule on the motion to compel arbitration. The Court delayed ruling on this motion to

modify pending disposition of a subsequent original proceeding arising out of the same underlying

case (our cause number 08-17-00161-CV). We issued our opinion and judgment in cause number

08-17-00161-CV conditionally granting mandamus relief on October 24, 2018. The disposition

of cause number 08-17-00161-CV effectively renders Delgado’s motion to modify motion moot.

Accordingly, the motion to modify is denied as moot.

       IT IS SO ORDERED THIS 24TH DAY OF OCTOBER, 2018.

                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.